DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 06/14/2022. 

2.	Claims 1-14, 16-22 and 46-50 are pending in the case.  Claims 1, 12 and 22 are independent claims.  Claims 1, 12, and 22 have been amended.  Claims 15, 23-45 are cancelled.  Claims 46-50 are newly added.



Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) 1-14, 16-22 and 46-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues dependent claims 2-11, 13, 14, and 16-21, which respectively depend from either claim 1 or 12, are patentably distinct from the prior art record at least for similar reasons as set forth with respect to claims 1 and 12.   

In response, claims 2-11, 13, 14, and 16-21 are not allowable based dependency from a correspondingly rejected independent claims 1 and 12, and based on rationale applied in the following rejection.





Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-13, 16-22, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0038519 A1 and further in view of Seung Wook Kim et al., US 10,237,509 B1.


Independent claim 1, Griffin discloses a system comprising: 

An augmented reality display system configured to present virtual content in a physical environment of a user (i.e. augmented reality glasses provide view of a real world scene combined with virtual content - Para 22, 23; Fig. 1 “104”), the augmented reality display system having a lens (i.e. glasses include a lenses to enable showing of AR content – Para 23); 

an outward-facing imaging system configured to image the physical environment of the user (i.e. an image sensor of augmented reality glasses – Para 24); 

a hardware processor (i.e. control circuit - Fig. 1 “105”) in communication with the augmented reality display system (i.e. display interface of the augmented reality component - Fig. 1 “104, 106”) and the outward- facing imaging system (i.e. image sensor of the augmented reality component - Fig. 1 “103, 104”; Para 24), the hardware processor programmed to: 

analyze an image of the physical environment acquired by the outward- facing imaging system (i.e. recognize the orientation and distance of the keyboard – Para 24; visually track selected elements of the keyboard – Para 25); 

recognize a physical keyboard having a plurality of keys based on an analysis of the image (i.e. recognize the orientation and distance of the keyboard – Para 24); 

determine contextual information, some of the contextual information being associated with the physical keyboard (i.e. recognize the orientation and distance –Para 24 – and selected elements of the keyboard – Para 25); 

determine a specification for the physical keyboard based at least in part on the contextual information (i.e. recognizing the orientation and distance of the keyboard enables registration of the augmented reality content and the real world view – Para 24; the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a selected layout - Para 35); 

dynamically configure functions of at least a portion of the physical keyboard based at least in part on the specification (i.e. recognize the orientation and distance of the keyboard to dynamically register the augmented reality keys to the physical keys – Para 24; user selection of set of candidate keycaps – Para 35 - enables association of augmented reality keycaps to physical keycaps – Para 37), the functions including a command to associated with object of the user’s interaction (i.e. the set of keys vary with the application setting and activity – Para 36); 


determine a rendering location of a virtual key label based at least in part on the specification (i.e. determine where to map virtual keys of the overlay keyboard based on a selected keyboard layout – Para 33, 35);

instruct the augmented reality display system to render the virtual key label at the determined rendering location (i.e. provide display of virtual keycaps overlaying physical keys of the keyboard – Para 37; the overlaid keyboard is dynamically registered at the location and orientation of the physical keyboard – Para 24); and
 
instruct the augmented reality display system to provide, with a virtual screen, a user interface associated with the virtual key label and actuation of the physical keyboard at the rendering location (i.e. augmented reality glasses – Para 23 - present virtual keys overlaying physical keys to suit needs of an application setting – Para 17; using a blank keycap associated with a physical keyboard – Para 32 – augmented reality keycap content is overlaid in the blank area and displayed with visual differentiation – Para 31 – and when the physical key is actuated, the augmented reality key function is initiated – Para 33, 36; in the application setting, the particular key asserted by the user is detected and alphanumeric characters entered by the user are detected and presented on the display – Para 21; user input is tracked – Para 33 – when inputting information to a modified keycap on a physical keyboard – Para 13 – to permit assertion of a particular key to input the alphanumeric character or symbol – Para 16).


Griffin discloses performing a user interface function associated with the virtual key label as Griffin teaches user input is tracked – Para 33 – when inputting information to a modified keycap on a physical keyboard – Para 13 – to permit assertion of a particular key to input the alphanumeric character or symbol – Para 16, which suggests performing a user interface function associated with the virtual key label.


Griffin fails to disclose determine a rendering location of a virtual key label based at least in part on the specification and on a position of the physical keyboard within the user's field of view (FOV); and instruct the augmented reality display system to change the rendering location of the virtual key on the physical keyboard when the position of the physical keyboard within the user's field of view changes, which Kim discloses (i.e. overlay a virtual keyboard on top of a real world keyboard captured within the user’s view of the real world – col. 5, ll. 10-16, 35-40; provided the virtual representation of the keyboard overlaid on top of the real keyboard in the same position and orientation as the real keyboard – col. 5, ll. 42-47; col. 6, ll. 50-52).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Kim’s determine a rendering location of a virtual key label based at least in part on the specification and on a position of the physical keyboard within the user's field of view (FOV); and instruct the augmented reality display system to change the rendering location of the virtual key on the physical keyboard when the position of the physical keyboard within the user's field of view changes with the method of Griffin because each teaches providing a virtual keyboard with virtual keys as content corresponding to a selected physical keyboard key, which provides the creation of custom key labels and the advantage of context dependent keys enabling switching between multiple keyboard layouts (Kim, col. 5, ll. 58-62).




Claim 2, Griffin discloses the system of claim 1, wherein the virtual content comprises at least one of: augmented or mixed reality content (i.e. content can overlay the physical keyboard to create an augmented reality – abstract; Para 32).  
 




Claim 5, Griffin discloses the system of claim 1, wherein the outward-facing imaging system comprises a world camera having a FOV, wherein the FOV comprises a portion of the physical environment that is observed by the world camera at a given time (i.e. image sensor that tracks selected elements – Para 25 – and provides location of keyboard with respect to the user’s field of view – Para 24), and wherein to recognize a physical keyboard, the hardware processor is programmed to detect at least a portion of the physical keyboard is in the FOV (i.e. provides location of keyboard with respect to the user’s field of view – Para 24).  


Claim 6, Griffin discloses the system of claim 1, wherein the specification comprises at least one of a layout of the plurality of keys or functions of the plurality of keys (i.e. the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a selected layout - Para 35).

  

Claim 8, Griffin discloses the system of claim 1, wherein at least one key of the plurality of keys has a capacitive touch sensor (i.e. detect user selection of particular keys on the physical keyboard – Para 31, 36; the physical keyboard has capacitive sensors – Para 18).  


Claim 9, Griffin discloses the system of claim 1, wherein the contextual information comprises at least one of a position of the physical keyboard or an orientation of the physical keyboard (i.e. recognize the orientation and distance of the keyboard – Para 24).

  
Claim 10, Griffin dsicloses the system of claim 1, wherein the portion of the physical keyboard comprises blank keys (i.e. keys of the physical keyboard can appear blank – Para 32) and to dynamically configure the functions of at least the portion of the physical keyboard, the hardware processor is programmed to: assign command functions to the blank keys (i.e. physical keycaps are mapped to augmented reality keycaps; and the function  – Para 33) wherein the command functions cause the system to perform a user interface operation (i.e. actions and functions are carried out by the control circuit – Para 27 – that communicates with the wireless augmented reality interface – Para 26; Fig. 1 “104” – to present display of characters entered by the user via the keyboard – Para 21).  



Claim 11, Griffin discloses the system of claim 10, wherein the rendering location of a virtual key label coincides with a location of a blank key in the portion of the physical keyboard (i.e. keys of the physical keyboard can appear blank – Para 32; the augmented reality keyboard is mapped to the physical keyboard – Para 33 – using a selected layout - Para 35), and wherein the hardware processor is configured to instruct the display system to superimpose the virtual key label on the blank key using a pixel stick (i.e. user input of a set of candidate augmented reality keycaps results in overlay of the augmented reality keycaps on the physical keycap - Para 36, 37).



Independent claim 12, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. Additionally, Griffin discloses presenting virtual content in a physical environment of a user (i.e. AR keycap content overlays physical keycaps – Para 30, 37).



Claim 13, Griffin discloses the method of claim 12, wherein the keyboard comprises a physical keyboard (Fig. 1 “100”).  

 

Claim 16, Griffin discloses the method of claim 12, wherein the keyboard comprises a virtual keyboard, wherein the virtual keyboard is rendered on a surface of a user's environment (i.e. an overlay keyboard that augments display of the physical keyboard – Para 37).  



Claim 17, Griffin discloses the method of claim 16, wherein the surface comprises a surface of a physical keyboard (i.e. a physical keyboard - Fig. 1 “100” – is displayed with an overlaid keyboard – Para 37).  


Claim 18, Griffin discloses the method of claim 12, wherein identifying a keyboard comprises at least one of communicating with the keyboard to obtain identifying information of the keyboard, selecting the keyboard among a plurality of keyboards based on the contextual information (i.e. recognize the orientation and distance of the keyboard to dynamically register the augmented reality keys to the physical keys – Para 24; user selection of set of candidate keycaps – Para 35 - enables association of augmented reality keycaps to physical keycaps – Para 37), recognizing the keyboard based on an image of the keyboard.  



Claim 19, Griffin discloses the method of claim 18, wherein the image is acquired by at least one of: an outward-facing imaging system of a head-mounted device (i.e. an image sensor of the augmented reality glasses – Para 24), a room camera, or a camera coupled to a physical keyboard.  



Claim 20, Griffin discloses the method of claim 12, wherein the portion of the keyboard comprises blank keys (i.e. keys of the physical keyboard can appear blank – Para 32).  



Claim 21, Griffin discloses the method of claim 12, wherein the contextual information is also associated with at least one of: the user (i.e. detecting the users selection of a particular set of candidate keys layout and/or language versions – Para 35-36), which 



Independent claim 22, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein. 


Claim 47, Griffin discloses the system of claim 1, wherein the augmented reality display system is configured to display a letter or symbol associated with the virtual key label on a physical screen attached to the physical keyboard in response to actuation of the physical keyboard at the rendering location (i.e. virtual keys presented on a display attached to the keyboard – Fig. 1, Fig. 5), which Kim also discloses (i.e. display key labels on a touch screen attached to a device including a keyboard – Fig. 16; col. 4, ll. 35-42).



Claim 50, Griffin discloses the system of claim 1, wherein the virtual key label associated with a rendering location on the physical keyboard varies based on how a user interacts with a key of the physical keyboard at the rendering location (i.e. user assertion of a keyboard switch modifies the visibility of virtual key labels – Para 32), which Kim also discloses (i.e. input/output device, e.g. keyboard,– col. 5, ll. 15-17 – has light based and acoustic sensors that change the display state of the key based on detected user operation – col. 6, ll. 39-49; 56-61).





Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1. as applied to claim 1 above, and further in view of Inkuk Yun, KR 10-2014/0179354.





Claim 3, Griffin discloses the system of claim 1, wherein to analyze the image, the hardware processor is programmed to execute an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard (i.e. recognize the orientation and distance of the keyboard – Para 24; visually track selected elements of the keyboard – Para 25). 


Griffin in view of Kim fails to specifically disclose executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard, which 

Yun discloses (i.e. a wearable device including a virtual input interface has an input area that displays virtual content added, via overlapping, to a photographed real image - p. 10, Para 5; p. 14, Para 2; p. 37, Para 1; the device recognizes a predetermined object, e.g. real object, and touching of the predetermined object – p. 16, Para 2-3 based on the size, shape or distance of the real object – p. 16, Para 7).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Yun’s executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard with the method of Griffin in view of Kim because each teaches using a wearable device to display content overlapping a real world image by recognizing interaction with an object in the real world, which can be identified via recognition of object attributes, such as size. Thus, include Yun executing an object recognizer to identify a physical keyboard based on visual characteristics of the physical keyboard with the method of Griffin in view of Harvey yields predictable results.




Claim 4, Griffin discloses the system of claim 3, wherein the visual characteristics comprise at least one of: a shape of a surface of the physical keyboard or a label of the physical keyboard (i.e. detecting selection of a particular physical keycap – Para 36).  



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1 as applied to claim 1 above, and further in view of Ansell et al., US 2014/0205183 A1.


Claim 7, Griffin discloses the system of claim 1, wherein to determine the specification for the physical keyboard, the hardware processor is programmed to: determine a model of the physical keyboard based on the analysis of the image (i.e. image sensor provides information about the physical keyboard – Para 24; recognize the orientation and distance of the keyboard to dynamically register the augmented reality keys to the physical keys – Para 24; user selection of set of candidate keycaps – Para 35 - enables association of augmented reality keycaps to physical keycaps – Para 37; the set of candidate keycaps corresponds to versions of keyboard layouts – Par 35);  and access the specification of the model to retrieve the specification (i.e. present a plurality of different set of augmented reality keycaps – Para 13; versions of keyboard layouts are provided for selection – Para 14).


Griffin discloses access the specification of the model to retrieve the specification (i.e. present a plurality of different set of augmented reality keycaps – Para 13; versions of keyboard layouts are provided for selection – Para 14; a control circuit carries out actions and functions via a program - Para 27 – stored in memory coupled to the control circuit– Para 29).  

Kim discloses different displayable keyboard types (col. 5, ll. 60-65).

However, Griffin in view of Kim fails to specifically disclose determine a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification.

Ansell discloses determining a model, e.g. manufacturer and model number, of the physical keyboarded based on analysis of the image (Para 64, 66, 70) and accessing a database storing the specification of the model to retrieve the specification (i.e. locating the keyboard manufacturer and model information in the database – Para 76).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to include Ansell’s determine a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification with the method of Griffin in view of Kim because Griffin teaches a control circuit coupled to a memory that enables processing of instructions to select and register a stored augmented layout, which Ansell discloses the layout can be determined based stored keyboard model information.  

Thus, to include Ansell’s determining a model of the physical keyboard and access a database storing the specification of the model to retrieve the specification with the method of Griffin in view of Kim provides the advantage of using known keyboard layouts to improve keyboard layout in a virtual overlay presentation.











Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1 as applied to claim 1 above, and further in view of Jeffrey Szmanda et al., US 5,466,078.



Claim 14, Griffin discloses the method of claim 13, wherein the physical keyboard can be a variety of sizes (Para 18). 

Griffin in view of Kim fails to disclose the physical keyboard is assembled from a plurality of detachable sections, which Szmanda discloses (i.e. a single keyboard that can be repositioned to form two separate sections - Fig. 2, 12; col. 2, ll. 63-67).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Szmanda’s the physical keyboard is assembled from a plurality of detachable sections with the method of Griffin in view of Kim because each teaches user interaction with a keyboard, which Szmanda further discloses the conventional keyboard presentation can have an offset presentation that forms separated sections.

One would have been motivated to combine Szmanda’s the physical keyboard is assembled from a plurality of detachable sections with the method of Griffin in view of Kim for the benefit of maintaining key arrangement while improving ergonomics to avoid use complications (Szmanda, col. 1, ll. 24-30, col. 1-2, ll. 58-3).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1 as applied to claim 1 above, and further in view of Christiaan Lightenberg et al., US 2018/0218859 A1.


Claim 46, Griffin discloses the system of claim 1, wherein the rendering location is over a space bar of the physical keyboard (i.e. a physical keyboard overlaid with a selectable virtual keyboard – Fig. 5) and user interface functions (i.e. track user specific key assertions – Para 33; Fig. 4), as does Kim (i.e. a physical keyboard overlaid with a virtual keyboard that may be customized and that receives user input – abstract; col. 5, ll. 58-62).

Griffin in view of Kim fails to disclose wherein the user interface function comprises a slider input control, which Lightenberg discloses (i.e. a mechanical keyboard in combination with a virtual keyboard – Fig. 12A, 16A; Para 259; a space key can function as a track pad controlling swiping/sliding input – Para 13, 135, 336, 337, 603; Fig. 48E).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lightenberg’s he user interface function comprises a slider input control with the method of Griffin in view of Kim because display of a sliding input control over a keyboard space bar is an exemplary image or object that can be displayed on a virtual keyboard associated with keys of a physical keyboard to affect numerous settings and operations of a computing device.  Thus, the combination yields predictable results.



Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1 as applied to claim 1 above, Jadine Yee et al., US 2011/0254865 A1.


Claim 48, Griffin discloses display of a virtual keyboard (Para 37) displayed overlaid on 
a physical keyboard (Para 24).

Kim discloses the virtual keyboard may alternately be displayed over a physical keyboard or on a touch screen (abstract).

Griffin in view of Kim fails to disclose the system of claim 1, wherein the size of the virtual key label is based at least in part on the user's head pose, which Lee discloses (i.e. increase size of keys of virtual keyboard on a touch screen based on where user is looking – Para 17; Fig. 2).  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lee’s known method wherein size of the virtual key label is based at least in part on the user's head pose with the method of Griffin in view of Kim because applying known visual size adaptations to virtual keys provides improvement of reduced error of key inputs.  Thus, the combination yields predictable results.


Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jason Griffin, US 2014/0035819 A1 in view of Seung Wook Kim et al., US 10,237,509 B1 as applied to claim 1 above, Reiko Miyazaki, JP 2011/191811 A.


Claim 49, Griffin discloses display of a virtual keyboard (Para 37) displayed overlaid on 
a physical keyboard (Para 24).

Kim discloses the virtual keyboard may alternately be displayed over a physical keyboard or on a touch screen (abstract).

Griffin in view of Kim fails to disclose the system of claim 1, wherein the size of the virtual key label is based at least in part on the perceived distance of the keyboard from the user, which discloses (i.e. the size of the focused key is enlarged when the operating tool is determined to be closer to the display unit than a predetermined distance – Fig. 3 “step S120”; Fig. 10).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Miyazaki’s known method wherein the size of the virtual key label is based at least in part on the perceived distance of the keyboard from the user with the method of Griffin in view of Kim because applying known visual size adaptations to virtual keys provides the benefit of smooth key input and prevent the key from being missed.  Thus, the combination yields predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619